IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                        __________________

                                           No. 95-40462
                                         Summary Calendar
                                        __________________


ISMAEL MARTINEZ,

                          Plaintiff-Appellant,

versus

FEDERAL DEPOSIT INSURANCE
CORPORATION, Receiver of Hidalgo
Savings and Loan Association, et al.,

                          Defendants-Appellees.



                                    ----------
                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. M-93-CV-084
                                    ----------
                                     June 6, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

         Ismael Martinez appeals from the district court's dismissal of his civil rights complaint.

Martinez challenges state-court proceedings concerning the foreclosure of his property and the

issuance of a forcible entry and detainer judgment. Because Martinez is attempting to collaterally

attack a state-court judgment, the district court lacked subject-matter jurisdiction to review his

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                          No. 95-40462
                                               -2-

claims. See Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir.), cert. denied, 115 S. Ct. 271

(1994). Accordingly, the judgment of the district court dismissing Martinez's complaint with

prejudice is AFFIRMED.